                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

PEDRO RODRIGUEZ,           )                     3:17-CV-0205-MMD-CLB
                           )
           Plaintiff,      )                     MINUTES OF THE COURT
                           )
     vs.                   )                     April 8, 2020
                           )
JAMES DZURENDA,            )
                           )
           Defendant.      )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Several motions are currently pending. The court will address each motion in turn.

ECF No. 82 – Plaintiff’s motion for enlargement of time nunc pro tunc

      Plaintiff seeks a nunc pro tunc extension of time to file his discovery motions which
were due on February 11, 2020 (ECF No. 82). No opposition was filed. Pursuant to Local
Rule 7-2(d), the failure of an opposing party to file points and authorities in response to any
motion . . . shall constitute a consent to the granting of the motion. Therefore, plaintiff’s
motion for enlargement of time nunc pro tunc (ECF No. 82) is GRANTED to March 30,
2020. The court notes that plaintiff has now filed two motions to compel (ECF Nos. 83 &
91). No further discovery motions will be permitted.

ECF No. 83 – Plaintiff’s motion to compel & for sanctions

       Plaintiff filed a motion to compel defendant to respond to plaintiff’s third set of
requests for production of documents, third set of requests for interrogatories, and first set
of requests for admissions (ECF No. 83). Defendants opposed the motion as premature
as the parties had set up a telephonic conference to discuss the issues in dispute (ECF
No. 87). Plaintiff replied (ECF No. 89).

       Plaintiff’s motion to compel and for sanctions (ECF No. 83) is DENIED as
premature. However, the court notes that plaintiff began writing letters to the Deputy
Attorney General as early as December 2019 (ECf No. 83 – Ex. 2), but the DAG did not
schedule a telephonic meet and confer until March 16, 2020 (ECF No. 87, pg 2). The
court expects the Office of the Attorney General to be more timely and proactive in
scheduling telephonic meet and confers regarding discovery disputes in the future to avoid
court intervention.

ECF No. 84 – Plaintiff’s renewed motion to partially strike affirmative defenses and
jury demand

        In this motion, plaintiff seeks to strike defendant’s second, third, fourth, fifth, eighth,
ninth, tenth, eleventh, thirteenth, eighteenth, and nineteenth affirmative defenses and their
jury demand (ECF No. 84). Defendant opposed the motion (ECF No. 88), and plaintiff
replied (ECF No. 90).

        In responding to a pleading, a party must affirmatively state any avoidance or
affirmative defense . . . .” Fed. R. Civ. P. 8(c)(1). The basis for striking a pleading is to
remove “any insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.” Fed. R. Civ. P. 12(f). Motions to strike are disfavored and plaintiff has made no
showing that defendant’s defenses are insufficient, redundant, immaterial, impertinent, or
scandalous. Nor has he shown that he will be prejudiced by the inclusion of defendant’s
defenses in the answer. Moreover, plaintiff has shown no cause to strike defendant’s jury
demand pursuant to Fed. R. Civ. P. 38. Therefore, plaintiff’s renewed motion to partially
strike affirmative defenses and jury demand (ECF No. 84) is DENIED.

ECF No. 91 – Plaintiff’s motion to compel

         Plaintiff has filed a motion to compel defendant Dzurenda to respond to
interrogatories and produce documents (ECF No. 91). The court will rule on this motion
after it has been fully briefed. As stated above, no further discovery motions will be
permitted.

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK

                                            By:              /s/
                                                    Deputy Clerk
